In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 15-1433V
                                      Filed: July 27, 2016
                                        UNPUBLISHED

****************************
M.J.P., by her Parents and Natural    *
Guardians, DWAN PETTI and             *
ANTHONY PETTI,                        *
                                      *
                    Petitioner,       *      Damages Decision Based on Proffer;
v.                                    *      Hepatitis A; HPV;
                                      *      Syncope;
SECRETARY OF HEALTH                   *      Special Processing Unit (“SPU”)
AND HUMAN SERVICES,                   *
                                      *
                    Respondent.       *
                                      *
****************************
Clifford Shoemaker, Shoemaker, Gentry & Knickelbein, Vienna, VA, for petitioner.
Michael Milmoe, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES 1

Dorsey, Chief Special Master:

       On November 30, 2015, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioners allege that their daughter M.J.P. passed out and fell as a
result of receiving her February 18, 2015 Hepatitis A and HPV vaccinations, resulting in
dental injuries. Petition at 1. The case was assigned to the Special Processing Unit of
the Office of Special Masters.

      On April 5, 2016, a ruling on entitlement was issued, finding petitioner entitled to
compensation for vaccine-related syncope. On July 26, 2016, respondent filed a proffer
on award of compensation (“Proffer”) indicating petitioner should be awarded

1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
$100,000.00. Proffer at 1. In the Proffer, respondent represented that petitioner agrees
with the proffered award. Based on the record as a whole, the undersigned finds that
petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the attached Proffer, the undersigned awards
petitioner a lump sum payment of $100,000.00 in the form of a check payable to
petitioners, Dwan Petti and Anthony Petti, as guardians/conservators of M.J.P.’s
estate. This amount represents compensation for all damages that would be available
under § 300aa-15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice

renouncing the right to seek review.


                                                      2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                             OFFICE OF SPECIAL MASTERS
____________________________________
                                        )
M.J.P., by her Parents and Natural      )
Guardians, DWAN PETTI and ANTHONY )
PETTI,                                  )
                                        )
               Petitioners,             )
                                        )
v.                                      )    No. 15-1433V
                                        )    Ch. Special Master Dorsey
                                        )    ECF
SECRETARY OF HEALTH AND                 )
HUMAN SERVICES,                         )
                                        )
               Respondent.              )
____________________________________)

              RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

I.       Compensation for Vaccine Injury-Related Items

         On April 5, 2016, the Chief Special Master issued a Ruling on Entitlement determining

that petitioners were entitled to vaccine compensation for dental injuries suffered by their

daughter, M.J.P., associated with an episode of syncope following receipt of Hepatitis A and

HPV vaccinations on February 18, 2015. Respondent proffers that, based on the evidence of

record, petitioners should be awarded $100,000.00. This amount represents all elements of

compensation to which petitioners would be entitled under 42 U.S.C. § 300aa-15(a). Petitioners

agree.
II.     Form of the Award

        Respondent recommends that the compensation provided to petitioners should be made

through a lump sum payment as described below, and requests that the Chief Special Master’s

decision and the Court’s judgment award the following: 1

        A lump sum payment of $100,000.00 in the form of a check payable to petitioners, Dwan
        Petti and Anthony Petti, as guardians/conservators of M.J.P.’s estate. This amount
        accounts for all elements of compensation under 42 U.S.C. § 300aa-15(a) to which
        petitioners would be entitled.

        No payments shall be made until petitioners provide respondent with documentation

establishing that they have been appointed as the guardians/conservators of M.J.P.’s estate.


                                                              Respectfully submitted,

                                                              BENJAMIN C. MIZER
                                                              Principal Deputy Assistant Attorney General

                                                              RUPA BHATTACHARYYA
                                                              Director
                                                              Torts Branch, Civil Division

                                                              CATHARINE E. REEVES
                                                              Acting Deputy Director
                                                              Torts Branch, Civil Division

                                                              ALTHEA WALKER DAVIS
                                                              Senior Trial Counsel
                                                              Torts Branch, Civil Division




1
  Should M.J.P. die prior to entry of judgment, respondent reserves the right to move the Court for appropriate
relief. In particular, respondent would oppose any award for future medical expenses, future pain and suffering, and
future lost wages.
                       /s/ Michael P. Milmoe
                       MICHAEL P. MILMOE
                       Senior Trial Counsel
                       Torts Branch, Civil Division
                       U.S. Department of Justice
                       P.O. Box 146
                       Benjamin Franklin Station
                       Washington, D.C. 20044-0146
                       Phone: (202) 616-4125
Dated: July 26, 2016   Fax:    (202) 616-4310